Exhibit 10.1
AMENDMENT OF LOAN AGREEMENT
THIS AMENDMENT OF LOAN AGREEMENT (this “Amendment”) is made as of this 31st day
of July, 2008, by and among CSS INDUSTRIES, INC. (the “Company”), CSS MANAGEMENT
LLC (the “Subsidiary Borrower” and, together with the Company, individually,
each a “Borrower” and collectively, the “Borrowers”), the lenders from time to
time parties to the Loan Agreement defined below (the “Lenders”), and PNC BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”) for
the Lenders.
Background:
A. The Administrative Agent, the Lenders and the Borrowers entered into an
Amended and Restated Loan Agreement dated as of April 23, 2004 (as heretofore
modified and amended, the “Loan Agreement”), pursuant to which the Lenders
agreed to make Advances from time to time to the Borrowers.
B. The Borrowers have requested and the Administrative Agent and the Lenders
have agreed to amend certain of the provisions in the Loan Agreement with
respect to Letters of Credit, all on the terms and subject to the conditions set
forth herein.
NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the legality and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound hereby, agree as follows:
1. Definitions. Capitalized terms used herein, including in the foregoing
recitals, and not otherwise defined herein shall have the meanings assigned to
them in the Loan Agreement.
2. Amendments to Loan Agreement. The Loan Agreement is hereby amended effective
as of July 31, 2008 (the “Amendment Effective Date”) as follows:
(a) The following new definition of “Letter of Credit Coverage Requirement” is
added to Section 1.1 in the appropriate alphabetical order:
““Letter of Credit Coverage Requirement”: with respect to each Letter of Credit
at any time, 102% of the maximum amount available to be drawn thereunder at such
time (determined without regard to whether any conditions to drawing could be
met at such time).”

 

 



--------------------------------------------------------------------------------



 



(b) The third and fourth sentences of Section 2.2(a) are amended and restated to
read in full as follows:
“No standby Letter of Credit shall be issued with an expiry date later than the
earlier of: (i) one (1) year from the date of issuance and (ii) except as
provided in Section 2.2(h), the Maturity Date. No commercial Letter of Credit
shall be issued with an expiry date later than the earlier of: (i) one hundred
twenty (120) days from the date of issuance and (ii) except as provided in
Section 2.2(h), the Maturity Date.”
(c) The following new Section 2.2(h) is added immediately following
Section 2.2(g):
“(h) If the expiration date for any Letter of Credit requested by the Borrowers
to be issued, or extended or renewed, pursuant to Section 2.2(a) is later than
the Maturity Date, the Fronting Lender may nonetheless issue, or extend or
renew, such Letter of Credit notwithstanding that such expiration date is later
than the Maturity Date, provided that Borrowers shall on or before the day five
(5) days prior to the Maturity Date deposit with the Administrative Agent as
security for the Obligations, cash in an amount equal to the Letter of Credit
Coverage Requirement with respect to each such Letter of Credit which remains
outstanding on such date, which cash shall be deposited with, pledged to and
held by the Administrative Agent for the benefit of the Lenders in the same
manner as provided in Section 8.2(c).”
(d) Section 8.2(c) is hereby amended and restated to read in full as follows:
“(c) Upon the occurrence and during the continuance of an Event of Default and
in addition to all other rights and remedies available to the Administrative
Agent, the Borrowers shall upon demand of the Administrative Agent, deposit in a
non-interest bearing account with the Administrative Agent, as cash collateral
for the Obligations, an amount equal to the aggregate Letter of Credit Coverage
Requirement, and the Borrowers hereby pledge to the Administrative Agent and the
Lenders, and grant to the Administrative Agent and the Lenders a security
interest in, all such cash as security for the Obligations. Amounts held in such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under any Letters of Credit, and the unused portion
thereof after all the Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other Obligations of the Borrowers
hereunder and under the Notes. After all Letters of Credit shall have expired or
been fully drawn upon, all Obligations with respect thereto shall have been
satisfied and all other Obligations of the Borrowers hereunder and under the
Notes shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to the Borrowers. The Borrowers shall execute and
deliver to the Administrative Agent, for the account of the Fronting Bank and
the Lenders, such further documents and instruments as the Administrative Agent
may request to evidence the creation and perfection of the within security
interest in such cash collateral account. Except as expressly provided above in
this Section, presentment, demand, protest and all other notices of any kind are
expressly waived.”

 

2



--------------------------------------------------------------------------------



 



3. Amendment to the Loan Documents. All references to the Loan Agreement in the
Loan Documents shall be deemed to refer to the Loan Agreement as amended hereby.
4. Ratification of the Loan Documents. Notwithstanding anything to the contrary
herein contained or any claims of the parties to the contrary, the
Administrative Agent, the Lenders and the Borrowers agree that the Loan
Documents are in full force and effect and each such document shall remain in
full force and effect, as amended by this Amendment and each Borrower hereby
ratifies and confirms its obligations thereunder.
5. Representations and Warranties.
(a) Each Borrower hereby certifies that after giving effect to this Amendment,
(i) the representations and warranties of such Borrower in the Loan Agreement
are true and correct in all material respects as if made on the date hereof and
(ii) no Event of Default and no event which could become an Event of Default
with the passage of time or the giving of notice, or both, under the Loan
Agreement or the other Loan Documents exists on the date hereof.
(b) Each Borrower further represents that such Borrower has all the requisite
power and authority to enter into and to perform its obligations under this
Amendment, and that the execution, delivery and performance of this Amendment
have been duly authorized by all requisite action and will not violate or
constitute a default under any provision of any applicable law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect or of the Certificate of Incorporation or Formation, by-laws
or operating agreement or other organizational documents of such Borrower, or of
any indenture, note, loan or loan agreement, license or any other agreement,
lease or instrument to which such Borrower is a party or by which such Borrower
or any of its properties are bound.
(c) Each Borrower also further represents that its obligations to repay the
Advances, together with all interest accrued thereon, are absolute and
unconditional, and there exists no right of set off or recoupment, counterclaim
or defense of any nature whatsoever to payment of the Advances.
(d) Each Borrower also further represents that there have been no changes to the
Certificate of Incorporation or Formation, by-laws or operating agreement or
other organizational documents of such Borrower since the most recent date true
and correct copies thereof were delivered to the Administrative Agent.

 

3



--------------------------------------------------------------------------------



 



6. Conditions Precedent. The amendments set forth herein shall be effective as
of the Amendment Effective Date upon the fulfillment, to the satisfaction of the
Administrative Agent and its counsel, of the following conditions precedent:
(a) Each Borrower shall have delivered to the Administrative Agent the
following, all of which shall be in form and substance satisfactory to the
Administrative Agent and shall be duly completed and executed:

  (i)   counterparts of this Amendment executed by each Borrower, the Majority
Lenders and the Guarantors;

  (ii)   copies, certified by the Secretary or an Assistant Secretary of each
Borrower of resolutions of the board of directors or members of such Borrower in
effect on the date hereof authorizing the execution, delivery and performance of
this Amendment and the other documents and transactions contemplated hereby; and

  (iii)   such additional documents, certificates and information as the
Administrative Agent may reasonably request.

(b) After giving effect to this Amendment, the representations and warranties
set forth in the Loan Agreement shall be true and correct on and as of the date
hereof.
(c) After giving effect to this Amendment, no Event of Default, and no event
which, with the passage of time or the giving of notice, or both, would become
such an Event of Default shall have occurred and be continuing as of the date
hereof.
7. Miscellaneous
(a) To induce the Administrative Agent and the Lenders to enter into this
Amendment, each Borrower waives and releases and forever discharges the
Administrative Agent and the Lenders and their respective officers, directors,
attorneys, agents, and employees from any liability, damage, claim, loss or
expense of any kind of which it has knowledge as of the date hereof against any
of them arising out of or relating to the Loan Documents. Each Borrower further
agrees to indemnify and hold the Administrative Agent, the Lenders and their
respective officers, directors, attorneys, agents and employees (collectively,
the “Indemnitees”) harmless from any loss, damage, judgment, liability or
expense (including reasonable attorneys’ fees), other than any such loss, damage
judgment, liability or expense caused by the Indemnitee’s own willful misconduct
or gross negligence, suffered by or rendered against any of them on account of
any claims arising out of or relating to the Loan Documents. Each Borrower
further states that it has carefully read the foregoing release and indemnity,
knows the contents thereof and grants the same as its own free act and deed.
(b) All terms, conditions, provisions and covenants in the Loan Documents and
all other documents delivered to the Administrative Agent in connection
therewith shall remain unaltered and in full force and effect except as modified
or amended hereby. To the extent that any term or provision of this Amendment is
or may be deemed expressly inconsistent with any term or provision in any Loan
Document or any other document executed in connection therewith, the terms and
provisions hereof shall control.
(c) This Amendment constitutes the entire agreement of the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous
understandings and agreements.

 

4



--------------------------------------------------------------------------------



 



(d) In the event any provisions of this Amendment shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.
(e) This Amendment shall be governed by and construed according to the laws of
the Commonwealth of Pennsylvania.
(f) This Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their respective successors and assigns and may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.
(g) The headings used in this Agreement are for convenience of reference only,
do not form a part of this Amendment and shall not affect in any way the meaning
or interpretation of this Amendment.
Each Borrower expressly ratifies and confirms the waiver of jury trial
provisions contained in the Loan Documents.

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

            CSS INDUSTRIES, INC.
      By:           Name:   Clifford E. Pietrafitta        Title:   Vice
President - Finance   

            CSS MANAGEMENT LLC
      By:           Name:   Clifford E. Pietrafitta        Title:   Vice
President   

 

6



--------------------------------------------------------------------------------



 



         

                      PNC BANK, NATIONAL ASSOCIATION,
as a Lender, as Swing Line Lender, as Fronting
Lender and as Administrative Agent    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

                      WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

                      BANK OF AMERICA, N.A. (formerly FLEET NATIONAL BANK), as a
Lender    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

                      CITIZENS BANK OF PENNSYLVANIA, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

                      REGIONS FINANCIAL CORP. (formerly UNION PLANTERS BANK), as
a Lender    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

7



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT
Each of the undersigned hereby acknowledges the provisions of the foregoing
Amendment of Loan Agreement (the “Amendment”) and confirms and agrees that its
obligations under its Guaranty Agreement in favor of the Lenders referred to in
the Amendment shall be unimpaired by the Amendment and are hereby ratified and
confirmed in all respects in respect of the Obligations of CSS Industries, Inc.
and CSS Management LLC under the Loan Agreement, as amended.

            PAPER MAGIC GROUP, INC.
(a Pennsylvania corporation)
      By:           Name:   Clifford E. Pietrafitta        Title:   Vice
President        BERWICK DELAWARE, INC.
      By:           Name:   Clifford E. Pietrafitta        Title:   President   
    BERWICK OFFRAY LLC
      By:           Name:   Clifford E. Pietrafitta        Title:   Vice
President   

            CLEO INC.
      By:           Name:   Clifford E. Pietrafitta        Title:   Vice
President     

 

8



--------------------------------------------------------------------------------



 



            CLEO DELAWARE, INC.
      By:           Name:   Clifford E. Pietrafitta        Title:   President   

            PHILADELPHIA INDUSTRIES, INC.
      By:           Name:   Clifford E. Pietrafitta        Title:   President   

            LLM HOLDINGS, INC.
      By:           Name:   Clifford E. Pietrafitta        Title:   President   
    THE PAPER MAGIC GROUP, INC.
(a Delaware corporation)
      By:           Name:   Clifford E. Pietrafitta        Title:   President   
    DON POST STUDIOS, INC.
      By:           Name:   Clifford E. Pietrafitta        Title:   Vice
President   

 

9



--------------------------------------------------------------------------------



 



         

            LION RIBBON COMPANY, INC.
      By:           Name:   Clifford E. Pietrafitta        Title:   Vice
President   

            CRYSTAL CREATIVE PRODUCTS, INC.
      By:           Name:   Clifford E. Pietrafitta        Title:   Vice
President   

            C.R GIBSON, LLC
      By:           Name:   Clifford E. Pietrafitta        Title:   Vice
President     

 

10